Title: From John Quincy Adams to Abigail Smith Adams, 30 June 1815
From: Adams, John Quincy
To: Adams, Abigail Smith


				N. 73.
					
					London 30. June 1815
				
				Just after the date of my last Letter (7. May) I received orders form the Secretary of State, in consequence of which I proceeded as speedily as possible to this City—A Commission and Credential Letter to this Court had been sent here, where I was directed to come and find them. We came from Havre De Grace to Dover, where we landed on the 24th. of May, and came up the next day to London—Upon our arrival we had the unexpected happiness of meeting our Sons, George and John. They had arrived after an agreeable passage of twenty seven days at Liverpool, and reached London five days only before us. They have both written to you and given their own account of their Voyage and Journey, as well as of their meeting with their Parents and brother—They are still with us, as this happens to be precisely the period of Summer vacation at all the schools—I have to acknowledge the receipt of Letters from you, dated 30. August 1813. 29. Novr: 1814. and 1. 3. and 11. April and 6. May 1815. All these have come to hand since I wrote you last—one of them a day or two before I left Paris—Several by my Sons, and one written three weeks after their departure—I have procured the Broad Cloth and knives and forks for which you wrote and given them to the charge of Captain Tracey of the Galen, who has promised to deliver them to Mr Shaw at Boston—The Seal for which my father wrote, I entrused to Mr Habbard who goes a Passenger in the same vessel; requesting him to give it also to Mr Shaw. I wrote at the same time a few lines to my father, but have not yet found an hour of leisure to write either to him or to you  as I should wish.My Aunt Peabody was next to you, one of the earliest and tenderest friends and guardians of my childhood—Since that time every recollection that I have of her is of acts of kindness to myself and to my children—The news of her decease could not therefore but most painfully affect me, and the sentiment was deepened by that of the impression with which I knew that you must have been affected by the Event. But at the close of a life so blameless and pure ofas hers, Death has no Sting; and the Consolation for the loss of a friend can never fail, when as in this instance we may with equal devotion and Confidence pray not only that our last end, but the whole tenor of our lives may be like that of the relative we have lost.It has given me cordial satisfaction to learn the safe arrival in America, of Mr: and Mrs Smith, with their infant daughter—I have occasionally made you acquainted with many of the incidents which made his residence and political relation with me unpleasant to us both—I most cordially wish him a more prosperous Career than it was possible for him to find in that which he took by accompanying me—With may excellent qualities, he has bee unfortunately deficient in that without which no good qualities can avail—Prudence—His brother has written to me, requesting a recommendation from me to obtain for him the appointment of Secretary to this Legation—This is impossible, because I had already recommended another person—But even had that insuperable obstacle not stood in the way, and had I at any time thought myself justifiable in recommending for public office a person so nearly related to myself in kindred, my experience would have forbidden me to make such an application—I have too sorely felt the evil of nepotism in that political relation, ever to incur it again with my own consent—I anxiously wish it were in my power to promote any of his views of laudable ambition; but as by the Law of the United States as it now stands the Secretary of Legation is altogether Independent of the Minister, and as I have been once entangled in the dependence which the relations of consanguinity establish between persons thus situated, I have been taught in as much as my own agency is concerned to avoid the same cause of embarrassment for the future.I hope in a short time to be relieved from that extraordinary pressure of occupation which has harrassed me ever since my arrival here, and to have the power of writing you more at leisure—We have yet no house, and are left in uncertainty whether the means of taking one will be allowed us—For all public affairs I must refer you to the Newspapers—You will see that Napoleon has fallen again, never to rise—I think it impossible that he should this time escape with his life.Present my duty to my father—My affections to all the friends around you, and believe me in duty and affection ever devotedly your’s
				
					A.
				
				
			